DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2-5, 9-12, 14, and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1,
Thicknesses
in a graded example, may be 2.5-10 mils (64-254 microns) thick and have a porosity of 5 volume percent (FIG. 6)…… In another example in which the abrasive coating 82 is not graded and has no transition layers 90, 92 (FIG. 5), the metallic based bond coat layer 84 may be 3-12 mils (76-305 microns) thick.”
While applicant is supported for the end points of 2.5 micron thickness and 12 micron thickness in separate embodiments, there is no clear written support for an embodiment that combines both of these thicknesses. The examiners position is further supported in claims 4 and 5, which depend form 1 and set forth a graded transition.  So claims 4 and 5 would not be supported for the entire thickness range set forth in claim 1. 
This same analysis is applied to the zirconia based intermediate layer thickness of claim 1. Claim 1 now claims a thickness of the zirconia based intermediate layer of 1-6 microns. The specification sets forth in one graded example a thickness of 1-4 mils and in one non graded example a thickness of 1.5-6 mils.  So that the new claimed range suggests a combined embodiment and is not supported in the original filed specification. 
This same analysis is applied to the top layer thickness of claim 1. Claim 1 now claims a thickness of the top layer of 4.5-22 microns. The specification sets forth in one graded example a thickness of 4.5-18 mils and in one non graded example a thickness of 5.5-22 mils.  So that the new claimed range suggests a combined embodiment and is not supported in the original filed specification. 
Thickness fractions

Claim 1 was amended to include the top layer forms a 0.45-0.55 fraction of the total thickness.  The examiner can only find support for a fraction thickness of 0.2-0.6 ([0046) of the pgPUB. The specification does not provide written support showing that they were in possession of the newly carved out fractions. 
Claim 1 was amended to include the zirconia based intermediate layer forms a 0.1-0.15 fraction of the total thickness.  The examiner can only find support for a fraction thickness of 0.05-0.3 ([0044]) of the pgPUB. The specification does not provide written support showing that they were in possession of the newly carved out fractions. 
Claims 3-5, 9, 11, and 29 are rejected for being dependent upon a base rejected claim. 
In regards to claim 12, the claim was amended to include the graded transition between the metallic based bond coat layer and the intermediate layer, as well as between the intermediate layer and the top layer forms a 0.1-0.3 fraction of the total thickness of the abrasive coating (emphasis added).  The examiner can not find and applicant has not shown that they are in possession of the end point of 0.1.  In looking to the specification the only written description of fraction thicknesses of the graded transitions is found in [0048] of the PG pub and describes a fraction of 0-0.3. 
In regards to claim 14, the claim was amended to include graded transition layer thicknesses of 0.1-4.0.  The originally filed specification only provides written support for 
In regards to claims 21-23, these claims are rejected for being dependent upon a base rejected claim. 
In regards to claim 24, the claim sets for in line 3 a metallic based bond coat later that is 1-19.5 mils.  The applicant has not shown and the examiner can not find support for these end point thicknesses of the metallic bond coat. In [0041] of the PG pub there is written support for a thickness of 2.5-10 mils for a graded example and 3-12 mils for non graded example. No support can be found for those new ranges of 1 to less than 2.5 and greater than 12 to 19.5 mils. 
Claims 25-28 are rejected for being dependent upon a base rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-5, 9, 11, 12, 14, 22 and 23 is/are rejected under 35 U.S.C. 103(a) as being anticipated by Strock et al. (US 2012/0189434) in view of Cottom et al. (US 2015/0044035) and further in view of Ma (US 2011/0086163).
 	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The hub surface has an abrasive section comprising a substrate, 50 upon which is deposited bond coat layer 62, intermediate layer 64 and abrasive layer 66 ([0026]-[0031]). 
Bond coat layer, 62 comprises MCrAlY, where M is cobalt, Nickel or chromium ([0027]) and has a thickness of up to 254 microns, more specifically 76-178 microns ({0026]) which overlaps the claimed range of 76-305 microns. 
Intermediate layer 64 comprises 6-8wt% yttria stabilized zirconia, and has a thickness of 178 to 305 microns (([0031]).  

The ranges claimed for the bond coat layer, intermediate layer and abrasive coating overlap those claimed, such that when the bond coat has a similar thickness to the abrasive layer, with a thicker intermediate layer, the abrasive coating will be approximately 25% of the total thickness. When the abrasive coating has a much thicker coating, as envisaged by Stock’s teaching of up to 7620 microns, the abrasive coating 66 can be up to 95% of the total coating thickness.  Adjusting thicknesses for intended applications is well within the skill of a routineer in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the thicknesses of the bond coat layer, intermediate layer, and abrasive top layer, as well as the fraction of such in order to provide desired bonding (bond coat layer), desired thermal protection (intermediate layer) and desired variation in tip clearance (abrasive layer).
Strock et al. and the claims differ in that Strock et al.  does not teach the exact same thickness proportions and thickness fractions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the thickness proportions taught by Strock et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including 
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Adjusting thicknesses in the outer layer allows for lighter weight (lower thicknesses) as well as desired abradability levels (thicker coatings for applications that have higher clearances. Adjusting thickness of the interlayer to achieve desired thermal barrier properties and weight, and adjusting the thicknesses of the bond coat in order to achieve desired adhesiveness and protection of the underlying substrate are well within the grasp of one of ordinary skill in the art and choosing desired thicknesses from those taught by Strock, and Cottom et al. would allow one to obviously arrive at the claimed invention>  The applicant has not shown that the claimed combination results in special unexpected results.  
Strock et al. teach that the abrasive coating layer has a porosity of less than about 10% ([0029]) which falls within the claimed range of 1-20 volume percent. 
Nickel based alloy
Strock et al. are silent to the rotor disk being a nickel based alloy. 
Cottom et al. teach an abradable coating for a gas turbine engine. The abradable coating includes a bond coat, an intermediate layer, and a porous layer. The bond coat is applied to a substrate. The bond coat includes a metal coating and a thickness from 
Cottom et al. teach that the components comprise nickel based super alloys [0020]). The bond coats include those same bond coat materials of MCrAlY as taught by Strock et al. ([0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use known substrate materials such as nickel based super alloys, as these are shown to be suitable materials for components in the same art of forming protective coatings on rotor disks for gas turbine engines. 


Intermediate layer thickness and Gradients
Strock et al. are silent to the thickness of the intermediate layer being 1-6 mils (however as observed in Cottom, these thicknesses are known) as well as compositional grading the bond coat into the intermediate layer, forming an intermediate graded layer, and grading the intermediate layer in to the top coat. 
Ma et al. teach in the same art of forming multiple layers on a substrate of a turbine engine for forming air seals ([0043]), coatings which comprise MCrAlY bond coats  and YSZ layers thereon ([0011]). Ma et al. teach that in conventional two or three -6 m/oC for a metallic layer to 8-12 x10-6 m/oC for a ceramic and its composite layer. The CTE differences among the coating materials can have a thermal mismatch at high temperatures which results in coating failure in the form of cracking, buckling, debonding, and even spalling. Contemplated are coating systems with graded materials and/or structures, which will be very effective in reducing CTE mismatch and consequently will improve coating reliability and longevity ([0058]). 
Ma et al. teach a continuously graded layer can be applied for further improving coating adhesion. A continuous change in coating composition and density will provide a better CTE match at the interface of the underlayer and the graded layer as well as between the interface of the abradable layer and interlayer. As a result, the coating adhesion at the interfaces can be enhanced effectively. Thermal spray processes are developed to continuously apply the graded coating and abradable coating. Meanwhile, the thermal management method described herein can be applied to prevent cracking during the process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a continuously graded layer, which starts with a bond coat material, transitions to an interlayer, and then compositionally transitions in to a top coat abradable layer; or to provide composition gradients between the three layer system of Strock et al., in order to provide a gradual transition between materials, to minimize the difference in CTE”S which allows for enhanced adhesion, and less cracks and thus resulting in prolonged life of the air seal. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 2-5, 9-12, 14, and 21-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.